DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, and 7-8 objected to because of the following informalities:  Each claim depends from claim 1 which recites “a value” in line 5; thus, dependent claims 4 and 7-8 should follow with “the value”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fukumoto et al. (US 2016/0149223), hereinafter Fukumoto.
Regarding Claims 1-11, Fukumoto teaches a resin current collector intended for the use of a positive electrode of a lithium battery, see e.g., paras. [0003]-[0006]. The resin current collector comprises a polyolefin resin, and a conductive carbon filler, see e.g., paras. [0124]-[0133]. Fukumoto teaches the conductive carbon filler is carbon black, see e.g., para. [0130], and the thickness of is between 20 µm to 100 µm, see e.g., para. [0146]. It is noted that the yield point strength (in a TD or in a MD), ten point average roughness Rz (in the TD), penetration resistance value, and tear strength are all properties of the resin current collector. With respect to product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Further, if the composition is physically the same, it must have the same properties. See MPEP 2112.01. In view of the foregoing, since the structure/composition of the resin current collector in the prior art is the same as that claimed each of the properties claimed is inherent or expected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto et al. (US 2016/0149223), in view of Berkowitz et al. (US 2005/0112467), and Ito et al. (US 2009/0280407), hereinafter Fukumoto, Berkowitz, and Ito.
Regarding Claims 1, Fukumoto teaches a resin current collector intended for the use of a positive electrode of a lithium battery, see e.g., paras. [0003]-[0006]. The resin current collector comprises a polyolefin resin, and a conductive carbon filler, see 
Fukumoto does not teach a ratio of a yield point strength in a TD to a yield point strength in a MD is 0.75 to 1.10. However, Berkowitz discloses desirable traits for a current collector of a battery. Berkowitz teaches a ratio of yield point strength in a TD to a yield point strength in a MD is between 0.75 to 1.10 (see e.g., Table 2, 2.4/2.5 = 0.96); such yield strengths allow the electrode to withstand forces applied to it during cathode manufacturing, see e.g., para. [0028] It would be obvious to one having ordinary skill in the art the current collector of Fukumoto includes ratio of yield point strength in a TD to a yield point strength in a MD between 0.75 to 1.10 to withstand forces applied to it during cathode manufacturing as suggested by Berkowitz. 
Fukumoto does not teach a ten point average roughness Rz in the TD less than 4 µm. However, Ito discloses a current collector having a ten point average roughness Rz (para. [0114]) of less than 4µm (i.e., 0.9 µm to 9 µm, or 0.2µm, or 0.6 µ) to obtain bonding strength with the active material, see e.g., paras. [0116], and [0313-0314] and examples. It would be obvious to one having ordinary skill in the art to set/control the ten point average roughness in the TD direction of the current collector of Fukumoto to control the bonding strength of the active material.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto, Berkowitz, and Ito, in view of Oku et al. (US 2015/0318555), hereinafter Oku.
Regarding Claim 2, Fukumoto does not teach a penetration resistance value is at most 30 Ω cm2. However, Oku teaches the penetration resistance of a current 2 or less to ensure sufficient power density, see e.g., para. [0270]. It would be obvious to one having ordinary skill in the art the current collector of Fukumoto as modified by Berkowitz and Ito has penetration resistance value of at most 30 Ω cm2, to ensure sufficient power density in a battery, as suggested by Oku.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto, Berkowitz, and Ito, in view of Lai et al. (US 2020/0295378), Zhamu et al. (US 2015/0086881), and Huang et al. (US 2020/0106102), hereinafter Lai, Zhamu and Huang.
Regarding Claim 3, Fukumoto does not teach a tear strength of the current collector. However, Lai teaches tearing of a current collector is undesirable because tearing will result in either a defective battery or a battery of lower charge-discharge cycles, see e.g., para. [0058]. Zhamu teaches metallic current collectors tear easily (paras. [0009]-[0010]), while Huang teaches metallic current collectors having a tear strength of about 50kN/m. The prior art suggests metallic current collectors, which having a tear strength of 50 kN/m, tear easily; as such, one of ordinary sill in the art would be motivated to increase the tear strength value of the current collector of Fukumto above 50 kN/m to avoid defective batteries or lower charge/discharge cycles. The prior art’s suggestion of tear strengths of greater than 50kN/m either overlaps with the claimed range or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, .

Claims 4, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto, Berkowitz, and Ito in view of Kato et al. (US 2010/0099031), Lai et al. (US 2020/0295378), Zhamu et al. (US 2015/0086881), and Huang et al. (US 2020/0106102), hereinafter Kato, Lai, Zhamu and Huang.
Regarding Claims 4, 8, 10 and 11, Fukumoto teaches the conductive carbon filler is carbon black, see e.g., para. [0130], and the thickness of is between 20 µm to 100 µm, see e.g., para. [0146]. The modification of Fukumoto with Berkowitz teaches the ten point average roughness is between 0.5 µm to 3.7 µm (or 0.7 µm to 2.5 µm), i.e., 0.9 µm to 9 µm, or 0.2µm, or 0.6 µ) to obtain bonding strength with the active material, see e.g., paras. [0116], and [0313-0314] and rejection of claim 1. Further, the modification of Fukumoto with Berkowitz teaches the ratio of yield points (TD/MD) is between 0.9 to 1.05 (see e.g., Table 2, 2.4/2.5 = 0.96); such yield strengths allow the 
The modification of Fukumoto with Berkowitz does not teach the yield point strength in the TD and the yield point strength in the MD are at least 25 MPa and 29 MPa, respectively (or the yield point strength in the MD are at least 29 MPa). However, Kato teaches a current collector having a yield point strength of 30 MPa or more can be inhibited from plastically deforming with the expansion/contraction of the active material which occurs upon charge/discharge, thereby obtaining satisfactory cycling performance. It would be obvious to one having ordinary skill in the art the yield point strength of the current collector of Fukumoto as modified by Berkowitz are 30 MPa or greater to secure satisfactory cycling performance.
Fukumoto does not teach a tear strength of the current collector. However, Lai teaches tearing of a current collector is undesirable because tearing will result in either a defective battery or a battery of lower charge-discharge cycles, see e.g., para. [0058]. Zhamu teaches metallic current collectors tear easily (paras. [0009]-[0010]), while Huang teaches metallic current collectors having a tear strength of about 50kN/m. The prior art suggests metallic current collectors, which having a tear strength of 50 kN/m, tear easily; as such, one of ordinary sill in the art would be motivated to increase the tear strength value of the current collector of Fukumto above 50 kN/m to avoid defective batteries or lower charge/discharge cycles. The prior art’s suggestion of tear strengths of greater than 50kN/m either overlaps with the claimed range or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto, Berkowitz, and Ito in view of Kato et al. (US 2010/0099031), hereinafter Kato.
Regarding Claim 5, the modification of Fukumoto with Berkowitz teaches the ten point average roughness is between 0.5 µm to 2.5 µm, i.e., 0.9 µm to 9 µm, or 0.2µm, or 0.6 µ) to obtain bonding strength with the active material, see e.g., paras. [0116], and [0313-0314] and rejection of claim 1. 
The modification of Fukumoto with Berkowitz does not teach the yield point strength in the TD is at least 29 MPa. However, Kato teaches a current collector having a yield point strength of 30 MPa or more can be inhibited from plastically deforming with the expansion/contraction of the active material which occurs upon charge/discharge, thereby obtaining satisfactory cycling performance. It would be obvious to one having ordinary skill in the art the yield point strength in the TD of the current collector of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto, Berkowitz, and Ito, in view of Oku et al. (US 2015/0318555), Lai et al. (US 2020/0295378), Zhamu et al. (US 2015/0086881), and Huang et al. (US 2020/0106102), hereinafter Oku, Lai, Zhamu and Huang.
Regarding Claim 6, Fukumoto does not teach a tear strength of the current collector. However, Lai teaches tearing of a current collector is undesirable because tearing will result in either a defective battery or a battery of lower charge-discharge cycles, see e.g., para. [0058]. Zhamu teaches metallic current collectors tear easily (paras. [0009]-[0010]), while Huang teaches metallic current collectors having a tear strength of about 50kN/m. The prior art suggests metallic current collectors, which having a tear strength of 50 kN/m, tear easily; as such, one of ordinary sill in the art would be motivated to increase the tear strength value of the current collector of Fukumto above 50 kN/m to avoid defective batteries or lower charge/discharge cycles. The prior art’s suggestion of tear strengths of greater than 50kN/m either overlaps with the claimed range or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto, Berkowitz, Ito and Oku, in view of Kato et al. (US 2010/0099031), Lai et al. (US 2020/0295378), Zhamu et al. (US 2015/0086881), and Huang et al. (US 2020/0106102), hereinafter Kato, Lai, Zhamu and Huang.
Regarding Claim 7, Fukumoto teaches the conductive carbon filler is carbon black, see e.g., para. [0130], and the thickness of is between 20 µm to 100 µm, see e.g., para. [0146]. The modification of Fukumoto with Berkowitz teaches the ten point average roughness is between 0.5 µm to 3.7 µm, i.e., 0.9 µm to 9 µm, or 0.2µm, or 0.6 µ) to obtain bonding strength with the active material, see e.g., paras. [0116], and [0313-0314] and rejection of claim 1. Further, the modification of Fukumoto with Berkowitz teaches the ratio of yield points (TD/MD) is between 0.9 to 1.05 (see e.g., Table 2, 2.4/2.5 = 0.96); such yield strengths allow the electrode to withstand forces applied to it during cathode manufacturing, see e.g., para. [0028], see rejection of claim 1. 
The modification of Fukumoto with Berkowitz does not teach the yield point strength in the TD and the yield point strength in the MD are at least 25 MPa and 29 
Fukumoto does not teach a tear strength of the current collector. However, Lai teaches tearing of a current collector is undesirable because tearing will result in either a defective battery or a battery of lower charge-discharge cycles, see e.g., para. [0058]. Zhamu teaches metallic current collectors tear easily (paras. [0009]-[0010]), while Huang teaches metallic current collectors having a tear strength of about 50kN/m. The prior art suggests metallic current collectors, which having a tear strength of 50 kN/m, tear easily; as such, one of ordinary sill in the art would be motivated to increase the tear strength value of the current collector of Fukumto above 50 kN/m to avoid defective batteries or lower charge/discharge cycles. The prior art’s suggestion of tear strengths of greater than 50kN/m either overlaps with the claimed range or is close. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumoto, Berkowitz, Ito and Oku, in view of Kato et al. (US 2010/0099031), hereinafter Kato.
Regarding Claim 7, the modification of Fukumoto with Berkowitz teaches the ten point average roughness is between 0.7 µm to 2.5 µm, i.e., 0.9 µm to 9 µm, or 0.2µm, or 0.6 µ) to obtain bonding strength with the active material, see e.g., paras. [0116], and [0313-0314] and rejection of claim 1. The modification of Fukumoto with Berkowitz does not teach the yield point strength in the TD is at least 29 MPa. However, Kato teaches a current collector having a yield point strength of 30 MPa or more can be inhibited from plastically deforming with the expansion/contraction of the active material which occurs upon charge/discharge, thereby obtaining satisfactory cycling performance. It would be obvious to one having ordinary skill in the art the yield point strength of the current collector of Fukumoto as modified by Berkowitz are 30 MPa or greater to secure satisfactory cycling performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729